Citation Nr: 0830701	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  01-02 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to an effective date earlier than January 26, 
1998 for the grant of service connection for post-traumatic 
stress disorder  (PTSD)with anxiety and conversion features.

2.  Entitlement to an effective date earlier than January 26, 
1998 for the assignment of a 70 percent rating for service-
connected anxiety disorder.

3.  Entitlement to an effective date earlier than January 26, 
1998 for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1965 to June 1967 and from August 1974 to August 
1977.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In pertinent part, service connection 
for PTSD was granted, a 70 percent disability rating was 
assigned for the veteran's service-connected psychiatric 
disability, and TDIU was granted, all effective from October 
16, 1998.

Procedural history

The veteran was initially granted service connection for 
"anxiety with conversion features" in a September 1978 
rating decision.  A noncompensable (zero percent) evaluation 
was assigned, effective August 9, 1977.

In March 1994, the veteran requested a compensable rating for 
his service-connected anxiety disorder.  A claim of 
entitlement to service connection for PTSD was added in 
August 1994.  Both claims were denied in an unappealed 
December 1994 RO rating decision.

In January 1998, the veteran again requested a compensable 
rating for his service-connected anxiety disorder, as well as 
service connection for PTSD.  An April 1998 rating decision 
increased the disability rating assigned the veteran's 
service-connected anxiety disorder to 30 percent, effective 
January 26, 1998, and denied service connection for PTSD.  In 
a May 1999 decision, the disability rating assigned for the 
veteran's anxiety disorder was again increased, to 70 
percent, effective from October 16, 1998.

In the August 1999 rating decision which forms the basis for 
the instant appeal, the RO granted service connection for 
PTSD with anxiety and conversion features, effective October 
16, 1998.  The RO specifically noted in that decision that 
the 
70 percent rating assigned for the veteran's anxiety disorder 
included his PTSD symptomatology.  The August 1999 rating 
decision also awarded the veteran entitlement to TDIU, 
effective October 16, 1998.  The veteran thereafter perfected 
an appeal as to the effective date assigned for the grant of 
service connection for PTSD; the 70 percent rating assigned 
for his service-connected psychiatric disability; and the 
grant of TDIU.

In an April 2004 decision, the Board assigned an effective 
date of January 26, 1998 for the grant of service connection 
for PTSD, the 70 percent rating assigned for the veteran's 
service-connected psychiatric disabilities, and the grant of 
TDIU.  The veteran duly appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court) which, by way of a September 2006 decision, vacated 
the April 2004 Board decision and remanded the claims for 
readjudication.  

In May 2007 the Board remanded the case.  That additional 
development has been accomplished.  The case is now before 
the Board for readjudication pursuant to the Court's 
September 2006 remand.

Clarification of the issues on appeal

The Court evidently vacated in its entirely the Board's April 
2004 decision, to include that portion which granted earlier 
effective dates of January 26, 1998 (from October 16, 1998).  
However, as a practical matter the veteran's appeal to the 
Court was in fact a claim for effective dates earlier than 
January 26, 1998.  Therefore, the Board has characterized the 
claims as seeking earlier effective dates than January 26, 
1998.


FINDINGS OF FACT

1.  The veteran's claims of entitlement to an increased 
disability rating for the service-connected anxiety disorder 
and service connection for PTSD were denied by rating 
decision in December 1994.  The veteran did not appeal that 
decision within the time allowed by law and regulations.

2.  A VA medical report dated February 3, 1997 constituted an 
informal claim for an increased disability rating for the 
service-connected anxiety disorder as well as for TDIU.

3.  The veteran filed a formal claim for service connection 
for PTSD, entitlement to an increased disability rating for 
the service-connected anxiety disorder and TDIU on January 
26, 1998.

4.  As of February 3, 1996, it was factually ascertainable 
that an increase in psychiatric disability had occurred and 
that the veteran was unemployable due to his service-
connected psychiatric disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
26, 1998 for the award of service connection for PTSD have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2007).

2.  The criteria for an effective date of February 3, 1996 
for the award of a 70 percent disability rating for service-
connected PTSD with anxiety and conversion features have been 
met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.155, 3.157, 3.400 (2007).

3.  The criteria for an effective date of February 3, 1996 
for the grant of TDIU have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an effective date (or dates) earlier than 
January 26, 1998 for the grant of service-connected for PTSD, 
the grant of an increased disability rating for his service-
connected anxiety disorder and the grant of TDIU.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

The Board remanded this case in May 2007.  The Board 
instructed the Agency of Original Jurisdiction (AOJ) to 
provide the veteran with appropriate notice pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  The veteran 
was provided with notification pursuant to the VCAA in May 
2007, as will be detailed below.  Thereafter, the issues were 
readjudicated via an April 2008 supplemental statement of the 
case.  

Accordingly, the Board agrees with the veteran's 
representative that its remand instructions were fully 
performed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance]; see also the June 6, 2008 Statement of 
Accredited Representative in Appealed Case.  

Compliance with the Court Order

As was alluded to in the Introduction, the Board's previous 
decision was vacated and the case was remanded via an Order 
of the Court.  The Board wishes to make it clear that it is 
aware of the Court's instructions in Fletcher v. Derwinski, 1 
Vet. App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  
A remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

The September 2006 Court decision found the prior Board 
decision inadequate because it "failed to address the June 
1995 VA medical records and other evidence when assessing his 
claims for an earlier effective date for his 70 percent 
disability rating and TDIU."  See the Court's Order, page 2.  
This the only problem indicated by the Court.  It will be 
discussed in the Court's analysis below.  

The Board is confident that if the Court had identified any 
additional deficiencies in the Board's previous decision, the  
Court's Order would have reflected same.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [holding that the 
"Court will [not] review BVA decisions in a piecemeal 
fashion"]. 

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  
Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim in a letter dated May 23, 
2007, whereby the veteran was advised of the provisions of 
the VCAA.  Moreover, the veteran was provided specific notice 
as to effective dates in the above-referenced May 2007 
letter, which instructed the veteran that effective date 
determinations are based upon "when we received your claim" 
and "when the evidence shows a level of disability that 
supports a certain rating under the rating schedule or other 
applicable standards."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced May 
2007 letter.  [The Board acknowledges a June 2003 letter from 
the RO; however, that letter is not VCAA-compliant and will 
be discussed no further herein].  Specifically, the veteran 
was advised in the May 2007 VCAA letter that VA would assist 
him with obtaining relevant records from any Federal agency, 
including records from the military, VA Medical Centers and 
the Social Security Administration (SSA).  The veteran was 
also advised in the May 2007 letter that a VA medical 
examination would be scheduled if necessary to make a 
decision on his claims.  

With respect to private treatment records, the May 2007 
letter informed the veteran that VA would make reasonable 
efforts to obtain relevant records not held by any Federal 
agency.  Included with the letter were copies of VA Form 21-
4142, Authorization and Consent to Release Information, and 
the veteran was asked in the letter to complete this release 
so that VA could obtain private records on his behalf.  The 
letter further emphasized: "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give 
it to us, asks for a fee to provide it, or VA cannot 
otherwise get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency" [Emphasis as in the original letter].  

The Board notes that the May 2007 VCAA letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim[s], please 
let us know.  If the evidence or information is in your 
possession, please send it to us."  This request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  However, the Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).  

Finally, there have been two significant recent Court 
decisions concerning the VCAA.  In the first, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court observed that a 
claim of entitlement to service connection consists of five 
elements: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1), (2) and (3) are not at issue.  
The veteran received notice as to elements (4) and (5), 
degree of disability and effective date via the May 2007 
letter.  Moreover, because the veteran's claims are being 
denied, elements 
(4) and (5) are moot.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the veteran was not informed of the 
relevant law and regulations pertaining to his claims to 
include as contemplated in the recent Vazquez decision.  
However, the essential fairness of the adjudication was not 
affected because the veteran had actual knowledge of what was 
necessary to substantiate his claims.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The veteran has 
submitted argument which specifically listed referenced 
Diagnostic Codes and the rating criteria pertinent to his 
service-connected anxiety disorder, and made specific 
argument as to how his disability had increased in severity 
and the effect that increase had on the his employment and 
daily life.  See, e.g., the June 2005 Reply Brief of the 
Appellant, page 5.  It is therefore clear that the veteran 
was or should have been aware of the applicable schedular 
standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.  

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings such as included in the 
instant case, the additional notice requirements recently set 
forth in Vazquez-Flores do not apply.  Specifically, once 
service connection has been granted, VA's VCAA notice 
obligations are fully satisfied and any defect in the notice 
is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. 
May 19, 2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].  

The veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of his claims, which was by 
rating decision in August 1999.  The Board is of course aware 
of the Court's decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), which appears to stand for the proposition 
that VCAA notice must be sent prior to adjudication of an 
issue by the RO.  Since the VCAA was not enacted until 
November 2000, furnishing the veteran with VCAA notice prior 
to the adjudication in August 1999 was clearly both a legal 
and a practical impossibility.  Indeed, VA's General Counsel 
has held that the failure to do so under such circumstances 
does not constitute error.  See VAOGCPREC 7-2004.  

Crucially, the veteran was provided with VCAA notice through 
the May 2007 VCAA letter and his claims were readjudicated in 
the April 2008 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  Therefore, the 
essential fairness of the adjudication was not affected.  See 
Sanders, supra.  

The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice.  Moreover, the 
veteran has not alleged any prejudice.   
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) [timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it].

In any event, no VCAA notice is necessary in this case 
because, as is more thoroughly explained below, the outcome 
of these earlier effective date claims depends exclusively on 
documents which are already contained in the veteran's VA 
claims folder.  The Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  No additional development could alter 
the evidentiary or procedural posture of this case.  In the 
absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].
It is clear from the veteran's communications that he is 
cognizant as to what is required of him and of VA.  Moreover, 
the veteran has been ably represented by his service 
organization in this matter.  The veteran and the 
representative have not indicated there is any outstanding 
evidence relevant to this claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  

As was alluded to above, the outcome of these earlier 
effective date claims rests with evidence which is already in 
the claims folder, which will be discussed below.  

There is no indication that any relevant evidence is missing 
from the claims folder.

In addition, general due process considerations have been 
satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has been accorded 
ample opportunity to present evidence and argument on this 
matter.  He has declined the option of a personal hearing. 

In short, the Board believes that these issues were properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

1.  Entitlement to an effective date earlier than January 26, 
1998 for the grant of service connection for PTSD.

Relevant law and regulations

Finality

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).  The 
decision does not become final, however, unless the veteran 
is notified of the decision.  See Hauck v. Brown, 6 Vet. App. 
518 (1994), 38 C.F.R. § 3.103(a) (2007).

Effective dates - service connection

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim reopened after final disallowance shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

Claims

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 
See 38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) 
(2007).  Any communication or action indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a veteran or his representative, may be considered 
an informal claim. Such informal claim must identify the 
benefit sought.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2007).  The term "claim" or "application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2007).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2007.)

Analysis

In essence, the veteran contends that the effective date of 
service connection should be the date of his original claim 
in June 1978.  However, the veteran's initial claim of 
entitlement to service connection for PTSD was ultimately 
denied by the RO in December 1994.  The record shows that the 
veteran was properly advised of that decision and of his 
appellate rights.  See a letter from the RO to the veteran 
dated December 15, 1994.  The veteran did not appeal to the 
Board.  The December 1994 RO decision is therefore final.  
See 38 C.F.R. § 20.1103 (2007).  Moreover (and despite the 
arguments of the veteran and his representative to the 
contrary), the Court acknowledged the finality of the 
December 1994 rating decision in the September 2006 Order.  
See the September 2006 decision, page 2; see also Chisem v. 
Gober, 10 Vet. App. 526, 527-8 (1997) [under the "law of the 
case" doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case].

The Board's inquiry is thus limited by operation of law to 
whether a request to reopen the previously-denied claim of 
entitlement to service connection for PTSD was filed after 
December 1994, the date of the last final RO decision on the 
issue of the veteran's entitlement to service connection for 
PTSD, and before the current effective date of the award in 
question, January 26, 1998.  See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  

Based upon a complete review of the evidence on file, and for 
reasons and bases expressed immediately below, the Board 
finds that January 28, 1996 is the earliest effective date 
assignable for service connection for PTSD, based on the 
veteran's filing a claim for PTSD on that date.  

The Board has carefully reviewed the record and can identify 
no communication from the veteran which may be considered to 
be a claim of entitlement to service connection for PTSD 
after the final December 1994 rating decision and prior to 
the claim received on January 26, 1998.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must 
look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits].

Pursuant to the instructions of the Court, the Board notes 
that that the veteran was seen in June 1995 at the VA Medical 
Center (VAMC) in Prescott, Arizona for "probable PTSD," and 
that he received further psychiatric treatment at the Las 
Vegas VAMC from 1996-1998.  Under 38 C.F.R. § 3.157, the date 
of a record from a VA facility may be accepted as an informal 
claim to reopen.  However, and crucial to the outcome of this 
issue, the type of reopening contemplated by the regulation 
is one for compensation where a claim for service connection 
for a disability has been allowed but "compensation 
disallowed for the reasons that the service-connected 
disability is not compensable in degree."  See 38 C.F.R. 
§ 3.157(b).  In any event, the veteran had never previously 
sought service connection for PTSD; thus, § 3.157 does not 
avail him.  In this connection, see MacPhee v. Nicholson, 459 
F.3d 1323, 1327 (Fed. Cir. 2006) [medical records do not 
satisfy the regulatory requirements of an informal claim if 
the condition disclosed in the medical records had not 
previously been determined to be service-connected]; see also 
Crawford v. Brown, 5 Vet. App. 33 (1993); 38 C.F.R. § 
3.157(b)(1) (1996) [the provisions of § 3.157(b) apply only 
when such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established].  

In short, because service connection for PTSD had not been 
established as of the June 1995 VA outpatient record, this or 
the subsequent medical treatment reports referencing PTSD 
cannot constitute an informal claim for service connection.  

Moreover, and significantly in the Board's estimation, the 
September 2006 Court decision indicated that the June 1995 
record and other medical evidence only need be considered 
with respect to the increased rating and TDIU claims; no 
mention of the claim for service connection for PTSD was 
made.  

Also, even if the medical records could be considered to be 
informal claims for service connection for PTSD (and as 
explained above the Board finds that such is not the case), 
the veteran would have had to have filed a formal claim 
within one year of that record.  See 38 C.F.R. § 3.155 
(2007).  He did not do so.  

Accordingly, the June 1995 and subsequent VA outpatient 
records do not constitute a valid claim for service 
connection for PTSD.

Also of record is a July 31, 1997 VA Form 3288, Request for 
and Consent to Release of Information from Claimant's 
Records.  On that form were two requests, one for a complete 
copy of the claims folder to include all rating decisions and 
DD Form 214 and one for the veteran's original Form 21-526 
(Veteran's Application for Compensation and Pension) and all 
subsequent claims filed.  No reference was made whatsoever to 
PTSD or psychiatric problems in this communication.
In other words, the veteran gave no indication that he 
intended to apply for service connection for PTSD.  See 
38 C.F.R. § 3.155; see also Dunson v. Brown, 4 Vet. App. 327, 
330 (1993) [an informal claim must identify the benefit 
sought].  

The Court has held that a claimant may assert a claim 
expressly or impliedly. 
See Isenbart v. Brown, 7 Vet. App. 537, 540-41 (1995).  
Crucially, however, in Brannon v. West, 12 Vet. App. 32 
(1998), the Court observed that while the VA must interpret a 
claimant's submissions broadly, it is not required to conjure 
up issues that were not raised by the claimant.  The Court 
has further held that VA is not held to a standard of 
prognostication when determining what issues are presented.  
See Talbert v. Brown, 7 Vet. App. 352, 356- 57; Allin v. 
Brown, 6 Vet. App. 207, 213 (1994): "[t]here must be some 
indication . . . that [a claimant] wishes to raise a 
particular issue . . . . The indication need not be express 
or highly detailed; it must only reasonably raise the 
issue."  Accordingly, even under the most liberal reading 
possible it cannot be said that the July 1997 submission also 
included a claim, formal or informal, for service connection 
for PTSD. 

Accordingly, the veteran is not entitled to an earlier 
effective date based on the July 1997 submission.  

There is no further correspondence from the veteran until 
January 26, 1998, when he filed a claim for service 
connection for a PTSD.  The is the date as of which service 
connection fro PTSD was ultimately granted.

In short, the Board has identified no correspondence or other 
communication from the veteran which would serve as a claim 
for service connection for PTSD after the December 1994 
rating decision and before January 1998.  Accordingly, the 
effective date January 26, 1998 was correctly assigned for 
service connection for PTSD.  See 38 C.F.R. § 3.400 (2007).  

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends that he evidenced PTSD 
long before he filed his claim for such, and he should be 
compensated therefore.  However, the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. 
§§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board has decided this case based 
on its application of this law to the pertinent facts.

In summary, based on the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to an effective date earlier than January 26, 
1998 for the grant of service connection for PTSD.  The 
benefit sought on appeal is accordingly denied.



2.  Entitlement to an effective date earlier than January 26, 
1998 for the assignment of a 70 percent rating for service-
connected anxiety disorder.

3.  Entitlement to an effective date earlier than January 26, 
1998 for the grant of TDIU.

The Board will address these claims together, as they involve 
the application of similar law to identical facts.

Relevant law and regulations

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o) (2007).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to  TDIU.  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also VAOPGCPREC 
12- 2001 (July 6, 2001).

Analysis

The veteran seeks entitlement to an effective date earlier 
than the currently assigned January 26, 1998 for the 70 
percent rating now assigned for his service-connected 
psychiatric disability and for TDIU.

The veteran's claim for an increased rating for anxiety 
disorder was last denied in an unappealed December 1994 
rating decision.  That decision is final, and the Court 
indicated as much.  See page 14, supra.  The veteran next 
filed a claim for an increased rating for his service-
connected anxiety disorder in January 1998.  A specific claim 
for TDIU was later received.  Both claims were subsequently 
granted, and an effective date of January 26, 1998 was 
assigned for each.

The Court has asked the Board to consider whether certain VA 
treatment records, to include a June 1995 hospitalization 
report, constitute informal claims for an increased 
disability rating for the veteran's service-connected 
psychiatric disability and TDIU.  See the September 2006 
Court decision, page 2.  

Review of VA outpatient records show the veteran was 
hospitalized in June 1995 at the Prescott Arizona VAMC for 
"probable PTSD" as well as alcohol dependence.  This record 
also cannot be considered to be an informal claim for either 
an increased rating for his service-connected anxiety 
disorder or for TDIU, because it does not reflect an intent 
on the part of the veteran to apply for an increased rating 
or for TDIU.  An informal claim must identify the benefit 
sought; the mere reference in medical treatment records to 
that disability is not a claim.  See Dunson, supra; see also 
Ellington v. Nicholson, 22 Vet. App. 141 (2007) [in the 
absence of a sufficient manifestation of an intent to apply 
for benefits for a particular disease or injury, a document 
providing medical information in and of itself is not an 
informal claim for VA benefits].  

Moreover, the veteran did not file a formal claim for 
benefits within one year of this report, as required by the 
regulation.  For these reasons, the 1995 medical record 
cannot be considered to be an informal claim, and an earlier 
effective date cannot be assigned based on the June 1995 
hospitalization report.

The first reference to psychiatric problems and employment is 
evidenced in a Las Vegas, Nevada VAMC medical treatment 
record dated January 22, 1997, in which the veteran reported 
he was recently laid off of work as a plumber.  The examining 
clinician noted that the veteran evidenced "increased 
level[s of] anxiety with all new changes."  The veteran 
further indicated that he had "applied for unemployment."  
The veteran arguably indicated that his service-connected 
anxiety disorder rendered him unemployable, and he also 
detailed in this record that his service-connected anxiety 
disorder symptomatology had worsened.  However, because a 
formal claim for an increased rating for the anxiety disorder 
was not filed until January 26, 1998, one year and four days 
later, the January 22, 1997 report cannot be considered to be 
an informal claim of entitlement to an increased rating for 
the service-connected anxiety disorder or TDIU.  See 38 
C.F.R. § 3.155 (2007).

The evidence reflects the veteran next reported for VA 
psychiatric treatment on February 3, 1997, again mentioning 
that he lost his job and had "applied for unemployment."  
Sleep problems, intermittent anxiety and decrease in energy 
level were noted.  As with the January 1997 record, the Board 
construes in this outpatient record an indication of 
worsening psychiatric symptoms and his intention to apply for 
TDIU.  Moreover, the veteran filed a formal claim for an 
increased rating within one year of that date, on January 26, 
1998.  Thus, the date of claim is February 3, 1997.  

The Board has carefully reviewed the record in order to 
determine whether there existed unacted upon claims for an 
increased rating for his service-connected psychiatric 
disorder or for TDIU prior to February 3, 1997.  See 
Servello, supra. 

As discussed with the claim for service connection for PTSD 
above, in July 1997 the veteran filed a VA From 3288, Request 
for and Consent to Release of Information from Claimant's 
Records.  There is nothing in the veteran's communication to 
the RO which indicated that he sought anything other than a 
copy of his claims folder, which was provided.  The most 
liberal reading of this document is not indicative of the 
veteran's intent to file for an increased rating or TDIU.  
See 38 C.F.R. § 3.155 and Dunson, supra.

For these reasons, the Board concludes that February 3, 1997 
is the date of claim for the increased rating for service-
connected anxiety disorder and TDIU.  This, however, does not 
end the Board's inquiry.  Under the provisions of 38 C.F.R. 
§ 3.400(o), the Board must determine whether it was factually 
ascertainable that an increase in disability occurred in the 
one year period prior to February 3, 1997.

The veteran's service-connected anxiety disorder was rated 
noncompensably (zero percent) disabling as of the date of 
service connection, August 9, 1977.  Now redenominated as 
PTSD, the service-connected psychiatric disability has been 
rated 70 percent  disabling since January 26, 1999.  January 
26, 1998 is also the date of the award of TDIU.   

A review of the record indicates that the veteran was 
receiving medical treatment for psychiatric problems at the 
VAMC in Las Vegas on January 22, 1997 as well as January 6, 
1997.  Prior to that time, there is evidence of the veteran's 
VA hospitalization in June 1995 for various problems, most 
prominently alcoholism.
The question which must be answered by the Board, therefore, 
is whether this evidence establishes that it was factually 
ascertainable during the one year period prior to February 3, 
1997 that the veteran's service-connected psychiatric 
disability (to include PTSD) was productive of symptomatology 
above the noncompensable level; and whether the veteran's 
service-connected disabilities (which for all practical 
purposes was the psychiatric disability) rendered him 
unemployable.   

The Board observes that the veteran had significant problems 
with alcoholism during this period.  However, it is virtually 
impossible to differentiate between the non service-connected 
alcoholism and the service-connected psychiatric 
symptomatology.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) [the Board is precluded from differentiating 
between symptomatology attributed to a service-connected 
disability and another service-connected disability in the 
absence of medical evidence which does so].  

The record before and during this period includes references 
to the veteran's psychiatric problems, which evidently 
rendered him unemployable.   Indeed, the medical records from 
this period indicate that he had emotional limitations which 
prevented him from securing gainful employment, except in a 
low stress environment.  It appears that during this period 
the veteran had only sporadic, part-time employment.  

After having carefully considered the matter, it is the 
finding of the Board that the evidence is in equipoise as to 
whether it was factually ascertainable that the veteran's 
service-connected psychiatric disability was of such a level 
of severity so as to warrant the assignment of a 70 percent 
rating as of February 3, 1996.  Similarly, the evidence is in 
equipoise as to whether the veteran's service-connected 
disabilities, principally anxiety disorder/PTSD, rendered him 
unemployable as of the same date.  The Board therefore 
concludes that both the 70 percent disability rating and TDIU 
may be assigned as of February 3, 1996.   

While a claim for TDIU may not be considered when a 100 
percent rating is in effect [see VAOPGCPREC 6-99 and Herlehy 
v. Principi, 15 Vet. App. 33 (2001)], it does not necessarily 
follow that consideration of the award of a 100 percent 
rating for a service-connected disability is precluded when a 
TDIU has been awarded. 
A claim for TDIU "presupposes that the rating for the 
[service-connected] condition is less than 100% and only asks 
for TDIU because of 'subjective' factors that the 'objective' 
rating does not consider."  See Vettese v. Brown, 7 Vet. App. 
31, 34-35 (1994).  Thus, for the sake of completeness the 
Board will further consider whether a  100 percent rating may 
be awarded as of February 3, 1997.

The Board notes that the regulations pertaining to mental 
disorders were revised effective November 7, 1996.  Prior to 
November 7, 1996, PTSD was rated under 38 C.F.R. § 4.132 
(1996).  Effective November 7, 1996, the rating schedule for 
mental disorders was amended and redesignated as 38 C.F.R. § 
4.130.  See 61 Fed. Reg. 52700 (Oct. 8, 1996). 

Under the former schedular criteria, in order for a 100 
percent disability rating to be awarded the evidence must 
show the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community. Totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment.  See 38 C.F.R. § 4.132 (2006).

In order for a 100 percent rating to be awarded under the 
current schedular criteria, the evidence must show total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.
See 38 C.F.R. § 4.130.

Although the veteran experienced symptoms of PTSD, anxiety, 
panic disorder and major depression during this period, there 
is no indication that he met either the former or current 
schedular criteria for a 100 percent rating.  The veteran has 
not pointed to any such evidence.  He veteran's symptoms were 
mainly depression and fatigue, plus a self-perceived 
inability to focus and get organized.  The veteran was lucid 
and in control of himself and there was no evidence of 
homicidal or suicidal ideation.  He was working sporadically 
part time, and indeed he expressed the hope that he could 
return to full time employment.  Accordingly, the evidence is 
not indicative of an impairment of social and occupational 
functioning of a severity to warrant a 100 percent disability 
rating either the former or the current criteria..

In short, it was first factually ascertainable that an 
increase in psychiatric disability occurred and the veteran 
was unemployable due to service-connected disabilities as of 
February 3, 1996.   For these reasons, the Board concludes 
that an effective date of February 3, 1996 is warranted for 
the increased rating for service-connected anxiety disorder 
and for TDIU. To hat extent, the appeal is allowed.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date earlier than January 26, 
1998 for the grant of service connection for PTSD with 
anxiety and conversion features is denied.

Entitlement to an effective date of February 3, 1996 for the 
assignment of a 
70 percent rating for service-connected anxiety disorder is 
granted.

Entitlement to an effective date of February 3, 1996 for the 
grant of TDIU is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


